Title: From John Adams to Edmund Jenings, 27 June 1783
From: Adams, John
To: Jenings, Edmund


          Dear Sir
            Paris June 27. 1783
          What are We to infer from the Indecision of the present Ministers?— Do they expect to draw their Country out of her Embarrassments; to preserve her Credit,; to avoid a Bankruptcy; to Settle a Plan with Ireland; to pacify Scotland &c &c &c, by a Sour Countenance towards America? We desire nothing but our natural Advantages in Commerce? if these are refused can it be expected that our People will be easy? a Share in the Commerce of the West India Islands Seems to be pointed out by nature to the United States. it is as necessary or as usefull to the Islands as to Us, and to Britain too as she will see and feel by Experience.
          The last Ministry had adopted the only Plan, which can give Satisfaction or be durable, and the Inactivity of the present Sett, will, one should think bring in the former with their Measures.
          It is alarming to be kept here so long in Suspence, and gives occasion to much Anxiety. The Measures taken now will have lasting Consequences.— I dont See So good a Prospect of finishing now as I did Six months ago.— Pray keep my Name out of Sight, but let me know your Sentiments upon the Times.
          yours
          J. Adams.
        